Per Curiam :
The writ of error in this case was issued to the Criminal Court of Record for Duval county on the 11th day of June, 1900, returnable to the 13th day of July, 1900, the transcript of record having been filed here on August 18th, 1900, with assignment of errors.
Rule twenty-one of the rules of practice for the conduct of causes in this court provide^ that in criminal causes the briefs of the plaintiff in error shall be filed within ten days after the return day of the writ of error. Although more than seventy days have passed since the return day of the writ of error, no briefs or other presentation of the errors assigned have been filed or made, either in behalf of the plaintiffs in error or the defendant in error, and the court having reached the cause for final determination in its regular order on the docket, the writ of error therein is, therefore, dismissed.